EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Toshikatsu Imaizumi (Reg. No. 61,648) on February 21, 2022.
The application has been amended as follows: 
Amendments to the Claims:
1 (Currently Amended). A tool holding device comprising: 
a first shaft having one end at which a first tool holding part is disposed; 
a second shaft having one end at which a second tool holding part is disposed; 
a first bearing holding the first shaft rotatably; 
a second bearing disposed between the first tool holding part and the first bearing, the second bearing holding the first shaft rotatably; 
a third bearing holding the second shaft rotatably; 
a fourth bearing disposed between the second tool holding part and the third bearing, the fourth bearing holding the second shaft rotatably; 
a casing housing the first shaft, the second shaft, the second bearing and the fourth bearing; 
a first projection projecting from the casing and housing the first bearing; [[and]] 
; and
a rotation transmitting unit that rotates the second shaft in response to rotation of the first shaft; 
wherein the first projection has a longer length than the second projection. 
2 (Currently Amended). The tool holding device according to claim 1, further comprising: 
a driving-force input unit rotating the first shaft by driving force being inputted

3 (Canceled).
4 (Currently Amended). A machine tool comprising: 
a driving-force output unit outputting driving force; 
a tool holding stand having a first recess and a second recess; and 
a tool holding device according to claim 1, engaged with the tool holding stand and holding a plurality of rotary tools 
Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on December 17, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 4
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Attention is first directed to U.S. Pat. No. 3,635,570 to DeGelleke et al. (hereinafter, “DeGelleke”).  Attention is particularly directed to the annotated reproduction of Figure 2 below.  Furthermore, it is noted that DeGelleke explicitly teaches that each of the spindle assemblies 26 (see Figures 1-2) is identical with all of the other spindle assemblies (see col. 2, lines 65-68, for example).  


    PNG
    media_image1.png
    462
    486
    media_image1.png
    Greyscale











[AltContent: textbox (“first” shaft)]
[AltContent: connector]

[AltContent: textbox (“first” projection)][AltContent: textbox (casing)]
[AltContent: textbox (“second” bearing)][AltContent: connector][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (“first” tool holding part)][AltContent: textbox (“first” bearing)][AltContent: connector]
[AltContent: connector][AltContent: textbox (“second” tool holding part)][AltContent: arrow]
    PNG
    media_image2.png
    536
    683
    media_image2.png
    Greyscale

That being said, it is noted that each of the spindle assemblies 26 shown in Figures 1-2 includes a corresponding rotary shaft 28 (like the one labeled above as “first shaft”), a corresponding “tool holding part” 38, a corresponding “projection” 30, as well as corresponding bearings 36 and 34 (with bearing 36 being located between a corresponding tool holding part 38 
Note that the casing 18 houses the first and second shafts 28, 28, the second bearing 36, and the aforedescribed fourth bearing 36.  See Figures 1-2 and col. 2, line 65 through col. 3, line 4.  Additionally, the first projection 30 projects from the casing 18 and houses the above-labeled first bearing 34.  Furthermore, the second projection 30 (of the spindle assembly 26 having the above-labeled second tool holding part 38) likewise houses the aforedescribed “third bearing” 34.  See Figures 1-2 and col. 2, line 65 through col. 3, line 4.  
Additionally, DeGelleke teaches a “driving-force input unit” such as, for example, the drive pulley 44 that is located at the right (re Figure 2) end of the first shaft 28 labeled above, which “driving-force input unit” 44 rotates the first shaft by driving force being “inputted”.  See Figures 2 and 3, as well as col. 2, line 65 through col. 3, line 4.  Additionally, DeGelleke teaches a “rotation transmitting unit”, such as, for example, belt 50, for rotating the aforedescribed second shaft “in response” to rotation of the above-labeled first shaft 28.  See Figures 2-3 and col. 2, line 65 through col. 3, line 34, for example.  
However, DeGelleke does not teach that “the first projection” 30 “has a longer length than the second projection” 30 as set forth in independent claim 1.  
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of DeGelleke, and thus, for at least the foregoing reasoning, DeGelleke does not render obvious the present invention as set forth in independent claim 1.
separately directed to, for example, U.S. Pat. No. 3,765,787 to Hart et al. (hereinafter, “Hart”).  

[AltContent: textbox (2nd shaft)][AltContent: connector][AltContent: textbox (2nd projection)][AltContent: textbox (1st shaft)][AltContent: textbox (1st tool holding part)][AltContent: arrow][AltContent: textbox (2nd tool holding part)][AltContent: arrow][AltContent: textbox (4th bearing)][AltContent: connector][AltContent: textbox (2nd bearing)][AltContent: connector][AltContent: textbox (3rd bearing)][AltContent: connector][AltContent: textbox (casing)][AltContent: connector][AltContent: connector][AltContent: textbox (1st bearing)][AltContent: connector][AltContent: textbox (1st projection)][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    565
    517
    media_image3.png
    Greyscale



Attention is directed to the annotated reproduction of Figure 1 above.  Attention is also directed to Figure 1A, which shows a perspective view of the multi-spindle drilling unit of Figure 1.  (See also col. 2, lines 40-68, and col. 3, lines 1-54, for example.).  Note that the casing 
Furthermore, the first projection has a longer length than the second projection, as can be seen in the annotated reproduction of Figure 1 above.  
However, it is noted that Hart does not teach “a rotating transmitting unit that rotates the” (above-labeled) “second shaft in response to rotation of the” (above-labeled) “first shaft”, as set forth in independent claim 1.  It is noted that Hart teaches that a gear wheel 12 fast with one spindle 14 (by means of splines 13) forms part of a “B” level gear train, and a gear wheel 15 fast with spindle 16 forms part of a “C” level gear train.  See col. 2, lines 40-56 and Figure 1.  Hart additionally teaches that there is a not-shown “A” level gear train driving other spindles, and that the three gear trains “A”, “B”, and “C” serve to drive spindles at different speeds depending on the required cutting rate for each individual cutting tool, and that each train will drive several spindles.  See col. 2, lines 40-56.  The gear wheel 12 is restrained from axial movement relative to the spindle via a nut 17 (col. 2, lines 56-66, for example).  Thus, while a gear train at one level (i.e., the B-level) and utilizing gear 12 (re the above-labeled second shaft) exists that drives other ones of the spindles 14, and while a different gear train at another, different level (i.e., the “C” level) and utilizing gear 15 (re the above-labeled first shaft) exists that drives other ones of the different gear trains provided at different levels (per col. 2, lines 40-56).  There is no teaching of any sort of rotation transmitting unit that rotates the above-labeled “second shaft” in response to rotation of the above-labeled “first shaft”, as required by independent claim 1.  
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Hart (particularly noting that the different projection lengths are provided because of the different drive trains; see Figure 1 and col. 2, lines 40-56), and thus, for at least the foregoing reasoning, Hart does not render obvious the present invention as set forth in independent claim 1.  
Attention is separately directed to, for example, U.S. Patent Application Publication 2018/0207732 to Kosugi et al. (hereinafter, “Kosugi”), and particularly to Figures 2 and 3 thereof, reproduced hereinbelow for convenience.  Note that each spindle shaft 25 is rotatably supported via a respective pair of bearings 251 (see Figure 3 and paragraph 0041, for example).  Note also that each shaft 25, as well as each corresponding bearing 251 (i.e., the lower bearing 251 re Figure 3; see the annotated reproduction of Figure 3 below) that is closest to the tool 5, are housed in a common “casing” 232, whereas the bearings (the upper 251 re Figure 3) that are distal from the tool 5 are each housed in a respective “projection” 233 (that projects upwardly from the casing 232; see Figures 2-3, and paragraph 0038, for example).  See Figures 2-3, as well as paragraphs 0037-0042.   

[AltContent: textbox (Lower bearing)][AltContent: connector]
    PNG
    media_image4.png
    366
    485
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    374
    462
    media_image5.png
    Greyscale


However, Kosugi does not teach “wherein the first projection has a longer length than the second projection” as set forth in independent claim 1.  In contrast, as can be seen in at least Figure 2, the projections 233 are all the same length.  
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Kosugi, and thus, for at least the foregoing reasoning, Kosugi does not render obvious the present invention as set forth in independent claim 1.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
February 22, 2022